Citation Nr: 1522010	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO. 07-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to posttraumatic stress disorder or coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014 the Board denied entitlement to service connection for the Veteran's hypertension.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a March 2015 Order from the Court granting a Joint Motion for Remand (JMR), the Veteran's appeal has been remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran asserts that his hypertension is the result of exposure to Agent Orange while serving within the borders of the Republic of Vietnam.  As described, the Veteran's service personnel records, including his DD-214, confirm service on the ground in Vietnam.  Thus, it is presumed that the Veteran was exposed to Agent Orange.  See 38 C.F.R. § 3.307.

In the March 2015 JMR the parties agreed that remand to the Board was necessary in order to address whether the Secretary's statements in the Federal Register satisfy the third McLendon element that there be an "indication" that Appellant's hypertension may be associated with herbicide exposure.  Specifically, the National Academy of Sciences (NAS) has found that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

In light of the JMR and the NAS report, the Board finds that remand is necessary to obtain a medical opinion as to whether the Veteran's hypertension was caused by or is otherwise related to his presumed Agent Orange exposure.

Additionally, the Veteran has since asserted that his hypertension is secondary to his service-connected posttraumatic stress disorder (PTSD) or coronary artery disease (CAD).  As such, on remand a medical opinion should be obtained as to whether the Veteran's PTSD or CAD caused or aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his service-connected hypertension.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  After review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or is otherwise related to service, to include his presumed Agent Orange exposure.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his PTSD or coronary artery disease.

Aggravation is defined as the permanent worsening beyond the natural progression of the disease.

Any opinion rendered must be supported by a full and complete rationale.
2. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim considering all the evidence of record.  If the benefit requested on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

